2021 WI 48

                  SUPREME COURT              OF   WISCONSIN
CASE NO.:              2018AP669


COMPLETE TITLE:        State of Wisconsin ex rel. Ronald L. Collison,
                                 Petitioner-Appellant-Petitioner,
                            v.
                       City of Milwaukee Board of Review,
                                 Respondent-Respondent.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 388 Wis. 2d 621,935 N.W.2d 553
                                     (2020 – unpublished)

OPINION FILED:         June 2, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         January 11, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Glenn H. Yamahiro

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which DALLET, HAGEDORN, and KAROFSKY, JJ., joined.
ROGGENSACK, J., filed a dissenting opinion, in which ZIEGLER,
C.J., and REBECCA GRASSL BRADLEY, J., joined.
NOT PARTICIPATING:



ATTORNEYS:
       For the petitioner-appellant-petitioner, there were briefs
filed        by   James   E.   Goldschmidt    and   Quarles   &   Brady   LLP,
Milwaukee. There was an oral argument by James E. Goldschmidt.


       For the respondent-respondent, there was a brief filed by
James M. Carroll, assistant city attorney; with whom on the
brief was Tearman Spencer, city attorney. There was an oral
argument by James M. Carroll.
    An amicus curiae brief was filed on behalf of The Wisconsin
Realtors Association and NAIOP-Wisconsin by Thomas D. Larson,
Madison.




                              2
                                                                     2021 WI 48


                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.    2018AP669
(L.C. No.   2017CV4572)

STATE OF WISCONSIN                         :            IN SUPREME COURT

State of Wisconsin ex rel. Ronald L. Collison,

            Petitioner-Appellant-Petitioner,
                                                                  FILED
      v.
                                                              JUN 2, 2021
City of Milwaukee Board of Review,
                                                                Sheila T. Reiff
            Respondent-Respondent.                           Clerk of Supreme Court




ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which DALLET, HAGEDORN, and KAROFSKY, JJ., joined.
ROGGENSACK, J., filed a dissenting opinion, in which ZIEGLER,
C.J., and REBECCA GRASSL BRADLEY, J., joined.




      REVIEW of a decision of the Court of Appeals.             Affirmed.



      ¶1    ANN    WALSH   BRADLEY,   J.       The    petitioner,          Ronald

Collison, seeks review of an unpublished per curiam decision of

the court of appeals affirming the City of Milwaukee Board of

Review's (Board) determination that his property was properly
                                                                        No.    2018AP669



assessed at a value of $31,800.1                   Collison argues that because

the   property        is    contaminated     he    cannot       sell   it,    and   that

accordingly the assessed value should be zero dollars.

      ¶2        Specifically,       Collison      contends      that   the     assessor

erred      by    basing     the     assessment     on     the   property's      income-

generating potential as a parking lot without reducing the value

to account for the contamination that is present.                            He further

argues that the City of Milwaukee Environmental Contamination

Standards (CMECS) conflict with Wis. Stat. § 70.32 (2017-18).2

      ¶3        We conclude that by utilizing the income approach to

value the property according to its highest and best use as a

parking lot, the assessor properly considered the impairment of

the value of the property due to contamination in arriving at a

valuation       pursuant     to     Wis.   Stat.    § 70.32(1m).         Further,     we

decline to address Collison's challenge to the CMECS because the

assessor        did   not    rely    on    the    CMECS    in    the   assessment     of

Collison's property.

      ¶4        Accordingly, we affirm the decision of the court of
appeals.




      1State ex rel. Collison v. City of Milwaukee Bd. of Rev.,
No. 2018AP669, unpublished slip op. (Wis. Ct. App. Aug. 27,
2019) (per curiam) (affirming the order of the circuit court for
Milwaukee County, Glenn H. Yamahiro, Judge).
      2All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.


                                             2
                                                                             No.       2018AP669



                                              I

    ¶5         Since 1979, Collison has owned a piece of property in

downtown Milwaukee.             Located two blocks from Fiserv Forum, the

new Milwaukee sports arena, it includes a two-story steel and

wood framed commercial building and an asphalt parking lot with

space for approximately 12-15 vehicles.                      The building previously

housed    a    dry    cleaning     business         that   closed      in    2005      and   is

currently vacant.

    ¶6         In 2012, the City of Milwaukee issued a permit for the

removal       of    four   underground        storage      tanks      on    the    property.

After removal of the tanks, a subsequent soil analysis found

contamination         from    petroleum       and    perchloroethylene             solvents.

The soil analysis did not include a statement regarding how much

it would cost to remediate the property, and the circuit court

ultimately determined that there was no evidence that the soil

analysis was presented to the Board during its proceedings.

    ¶7         For the 2016 assessment year, the City assessed the

property and determined the fair market value to be $31,800.                                 As
part of this assessment, the City found that the building had no

value.         In    arriving    at     the    $31,800       valuation,          the    City's

assessor used the "income approach," basing the assessment on

rental     income      that     could    be       obtained      from       the    property's

existing parking lot.              The assessor examined other comparably

assessed downtown parking lots and observed that rental income

had indeed been collected from the property in the past, as

Collison       had    previously      rented      nine     of   the    parking         spaces,
generating $540 per month in income.
                                              3
                                                                         No.    2018AP669



       ¶8      Collison appealed the assessment to the Board.                         The

Board held a hearing, at which Collison and the assessor offered

testimony.

       ¶9      Before        the    Board,3    Collison      contended      "that     the

property has no assessed value at this time because it has no

market value."             He explained, "People are not interested in

purchasing a property, such as this one, simply because it has

contamination         on     it."        Further,    Collison    asserted      that   the

amount of contamination on the property is such "that anyone

that       would   purchase        the   property    would   have   to   pay    for   the

remediation[,]" the cost of which could reach "perhaps even into

the millions of dollars."

       ¶10     Legally, Collison argued that the assessment was in

error       because     it    contravenes         Wis.   Stat.   § 70.32(1m).4         In

Collison's estimation, the assessor did not follow the statute's

dictate to consider the impairment of the property's value due

to the contamination in arriving at a valuation, and instead

followed the CMECS,5 which indicate that a property is to be

       Collison represented himself through the petition for
       3

review stage of this case, appearing pro se before the Board,
the circuit court, and the court of appeals.

       Wisconsin Stat. § 70.32(1m) provides: "In addition to the
       4

factors set out in sub. (1), the assessor shall consider the
impairment of the value of the property because of the presence
of a solid or hazardous waste disposal facility or because of
environmental pollution, as defined in s. 299.01(4)."
       5   In relevant part, the CMECS set forth:

       Burden of Proof on Taxpayer . . . Contamination must
       be substantiated through an independent environmental
                                                      (continued)
                                              4
                                                                    No.   2018AP669



valued as if it were uncontaminated unless the landowner pays

for a "phase II" environmental site assessment detailing the

contamination.

       ¶11    The   assessor    also   testified    before    the    Board.     He

recognized that the property is contaminated, but stated that

"[i]t's just an unknown extent and/or cleanup costs associated

with    the    cleanup   with    the    contamination."           Regarding    the

necessary      documentation      to    establish     the     extent      of   the

contamination, the following exchange occurred between several

Board members and the assessor:

       Mr. Evans [Board member]:    So, if the contamination
       was factually known, would that affect the assessment,
       value assessment of the property?

       Mr. Wiegand [Assessor]:         Yes.

       Mr. Volkman [Board member]:    Will you accept only a
       phase one, phase two?     Or will you accept somebody
       giving you a quote, as to what it takes?

       Mr. Wiegand:      Um, we will accept                 any     written,
       verifiable evidence done by an expert.




       expert.   This step is no different from providing
       independent appraisals to defend values on appeal.
       The minimum level of acceptable substantiation will be
       a comprehensive Phase II Audit, setting forth (among
       other pertinent information) the type, level and
       source of contamination and the suggested method or
       methods for remediation.    Without this information,
       property must be valued as if uncontaminated.      All
       information we obtain from owners/agents regarding
       potential   contamination  will  be   considered  open
       records to the public.


                                         5
                                                                            No.   2018AP669



       ¶12     With regard to his use of the income approach and the

consideration of the rental income that could be generated by

the on-site parking lot, the assessor testified:

       [T]here is a great need for parking in this area and
       contaminated sites can be encapsulated and used as
       parking lots.   I think as long as there is potential
       to——or the owner is using it as a parking lot, we
       could consider using . . . the income approach, as
       long as there's income being derived from the site.
       ¶13     He     further       explained,      "I     don't          know    if   the
contamination is $50,000, or $800,000.                     We're valuing the, the

parking lot based on its income potential.                           The potential to

park     the    vehicles       at   this    point,       whether     contaminated       or

not . . . and that's how the city is assessing the property."

       ¶14     The     Board    ultimately        upheld       the    assessment       and

Collison sought certiorari review in the circuit court.                                 He

renewed the same arguments he made before the Board, namely that

the CMECS conflict with              Wis. Stat.       § 70.32(1m) and that the

assessor did not consider the impairment of the property's value

due to the           contamination    as required by           § 70.32(1m) and the

Wisconsin Property Assessment Manual (WPAM).

       ¶15     The circuit court affirmed the Board.                         It did not

squarely address Collison's contention that the CMECS conflict

with   Wis.     Stat.     § 70.32(1m)      because,       in   its    estimation,      the

record    did       not   demonstrate      that   the     Board      or    the    assessor

actually relied on the CMECS requirements.                      In other words, the

circuit court determined that Collison's "arguments fail because

the assessor and the Board recognized the contamination even
though Petitioner has not completed or sought a Phase II audit."

                                            6
                                                                            No.    2018AP669



It    further      explained     that     "[w]hile          the       challenged        CMECS

provision      could     conceivably       result         in    an     assessment        that

disregards evidence of contamination if a Phase II Audit is not

provided, this did not occur with Petitioner's assessment."

       ¶16    Next, the circuit court determined that "[t]he record

does not reveal any error by the assessor in applying the WPAM

or    the    statutes,   and    Petitioner       fails         to    establish     how    the

City's 2016 assessment deviates from either."                           In the circuit

court's estimation, Collison failed to bring forward "credible

evidence to challenge the assessor's conclusion that use of the

Income Approach results in an assessed value of $31,800."                                  It

reached this conclusion because "Petitioner did not provide the

Board with any data contradicting the assessor's calculations,

nor did Petitioner suggest an alternative valuation method that

would       have   better      reflected       the        property's        fair    market

value. . . . A       mere   assertion      that      no    one       will   purchase      the

property is insufficient."

       ¶17    The circuit court further stated that "[t]he assessor
did not fail to take into consideration the impairment of the

property's value due to contamination as required by Wis. Stat.

§ 70.32(1m)."        Indeed, it concluded that the assessor's use of

the     income     approach     was     driven       by     the      presence      of     the

contamination:         "By determining that the property's highest and

best use was to produce income from existing parking spaces, the

assessor recognized the very poor condition of the land and

difficulty of future development for a better use such as a high
end apartment building or similar commercial use."
                                           7
                                                                                    No.     2018AP669



       ¶18     Collison appealed, and the court of appeals affirmed.

State ex rel. Collison v. City of Milwaukee Bd. of Rev., No.

2018AP669, unpublished slip op. (Wis. Ct. App. Aug. 27, 2019)

(per curiam).                The court of appeals determined that "Collison

has not shown why his unsubstantiated claim that the property

has a market value of zero dollars is more accurate than [the

assessor's]         decision         to    use    an    income       approach       to    determine

market value based on the best use of the property as a parking

lot."     Id., ¶6.               Further, the court of appeals agreed with the

circuit court's determination that the challenge to the CMECS

was not ripe for determination.                          Id., ¶7.          It thus concluded

that    "the    assessor            did    not    ignore      the    contamination          of   the

property       in    valuing         it,    and    the     Board      did     not    ignore      the

contamination         in         upholding       that   valuation."            Id.         Collison

petitioned for this court's review.

                                                  II

       ¶19     This          case     arrives          here     on        certiorari        review.

"Certiorari         is       a    mechanism       by    which    a    court       may     test   the
validity       of        a       decision     rendered        by      a     municipality,         an

administrative agency, or an inferior tribunal."                                Ottman v. Town

of Primrose, 2011 WI 18, ¶34, 332 Wis. 2d 3, 796 N.W.2d 411.

       ¶20     On certiorari review, we examine the decision of the

board of review, not the decision of the circuit court or court

of appeals.          Sausen v. Town of Black Creek Bd. of Rev., 2014 WI

9,     ¶5,     352       Wis. 2d 576,            843     N.W.2d 39;         see      Wis.     Stat.

§ 70.47(13).             Our      review     is    limited      to    whether       the     board's
actions were:                (1) within its jurisdiction; (2) according to
                                                   8
                                                                                      No.     2018AP669



law; (3) arbitrary, oppressive, or unreasonable and represented

its will and not its judgment; and (4) supported by evidence

such     that        the     board       might       reasonably         make        the     order       or

determination in question.                     Sausen, 352 Wis. 2d 576, ¶6.

       ¶21   In        our       review,         we        must     engage          in      statutory

interpretation.              The     interpretation           of    a    statute           presents       a

question        of     law      this      court          reviews    independently             of        the

determinations             rendered       by     the      circuit       court       and     court        of

appeals.         Hinrichs          v.    DOW     Chem.      Co.,    2020       WI     2,    ¶26,        389

Wis. 2d 669, 937 N.W.2d 37.

                                                  III

       ¶22   We begin with a review of the statutory background

underlying           this       case,      including           general          tax        assessment

methodology          pursuant       to    Wis.       Stat.    § 70.32      and        this    court's

precedent.             Subsequently,            we       discuss     the       law        related        to

contaminated property and examine Collison's contention that the

assessment in this case contravened the statutory mandate that

contamination          of       property        be       considered      in     arriving           at     a
valuation.

                                                     A

       ¶23   Valuation of real estate for tax assessment purposes

is   governed        by     Wis.     Stat.      § 70.32.           Subsection         (1)     of    this

statute dictates that property shall be valued "in the manner

specified       in     the      Wisconsin         property         assessment         manual"           and

additionally sets forth a hierarchical valuation methodology.

Metro.    Assocs.          v.    City     of     Milwaukee,         2018      WI      4,    ¶31,        379
Wis. 2d 141, 905 N.W.2d 784.
                                                     9
                                                                        No.    2018AP669



      ¶24    As clarified in State ex rel. Markarian v. City of

Cudahy, 45 Wis. 2d 683, 686, 173 N.W.2d 627 (1970), the text of

Wis. Stat. § 70.32(1) lists three sources of information in a

specific order, with this order being indicative of the quality

of   information      each     source      provides.         Metro.     Assocs.,      379

Wis. 2d 141, ¶31.           This methodology has been described by courts

as providing three "tiers" of analysis.                 Id. (citation omitted).

      ¶25    The best information of a property's fair market value

is an arm's-length sale of the subject property.                              Id., ¶32.

Examination of a recent arm's length sale is known as a "tier 1"

analysis.      Id.      This is the first source of information an

assessor should look to in conducting an assessment.                           If there

is no recent sale of the subject property, the appraiser then

moves   to    tier     2,     examining      recent,     arm's-length         sales   of

reasonably     comparable            properties       (the     "sales     comparison

approach").     Id., ¶33.

      ¶26    When    both     tier    1    and   tier   2    are    unavailable,      an

assessor then moves to tier 3.                   Id., ¶34.         Under tier 3, an
assessor may consider all the factors collectively which have a

bearing on value of the property in order to determine its fair

market value.        Id.      These factors include cost, depreciation,

replacement value, income, industrial conditions, location and

occupancy,     sales    of     like       property,     book   value,     amount      of

insurance carried, value asserted in a prospectus and appraisals

produced by the owner.          Id. (citing State ex rel. Mitchell Aero,

Inc. v. Bd. of Rev. of City of Milwaukee, 74 Wis. 2d 268, 278,
246 N.W.2d 521 (1976)).              As relevant here, the income approach,
                                            10
                                                                      No.   2018AP669



"which seeks to capture the amount of income the property will

generate over its useful life," fits under the umbrella of tier

3 analysis.    Metro. Assocs., 379 Wis. 2d 141, ¶34.

                                         B

     ¶27   With this necessary general background on assessment

methodology    in    hand,    we   address        next   the    law    related    to

contaminated property and examine Collison's argument that the

assessor did not properly consider the contaminated nature of

the property in arriving at a valuation.                       Viewed within the

certiorari review framework, Collison's argument is one that the

Board    did   not   act     according       to   law    when    it    upheld    the

assessment.

     ¶28   The requirement that an assessor consider a property's

contamination arises from Wis. Stat. § 70.32, which contains a

provision directed at contaminated properties.                        Specifically,

§ 70.32(1m) sets forth:        "In addition to the factors set out in

sub. (1), the assessor shall consider the impairment of the

value of the property because of the presence of a solid or
hazardous waste disposal facility or because of environmental

pollution, as defined in s. 299.01(4)."6




     6 Pursuant  to   Wis.  Stat.   § 299.01(4),  "environmental
pollution" is defined as "the contaminating or rendering unclean
or impure the air, land or waters of the state, or making the
same injurious to public health, harmful for commercial or
recreational use, or deleterious to fish, bird, animal or plant
life."


                                      11
                                                                              No.    2018AP669



       ¶29    Guidance on valuing contaminated property is provided

by    the    WPAM.       See       Wis.    Stat.        § 70.32(1)      (explaining      that

property      "shall        be    valued     by      the    assessor     in    the    manner

specified in the Wisconsin property assessment manual").                                   It

acknowledges          the        "unique        valuation       problem"        posed      by

contaminated         property       due    to     the      difficulty    in    identifying

contamination.          1        Wisconsin      Property      Assessment       Manual    8-42

(2016).7      Despite the identified difficulty, the WPAM reinforces

that "[b]oth Wisconsin Statutes and appraisal principles require

the assessor to consider the effect of contamination on the

value of real estate."              Id. at 8-43 (citing § 70.32(1m)).

       ¶30    Largely, the WPAM addresses "more common situations

where the extent of contamination and its effect on value are

readily identified and measured."                        Id. at 8-46.          However, it

also recognizes that "there may be some situations where the

extent of contamination is unknown and thus the effect on value

is difficult to measure."                 Id.     In such a situation, "it is not

possible to develop specific procedures for dealing with this
uncertainty," but the WPAM provides assessors with a framework

for    gathering      information          "to       help    estimate    the    effect     of

contamination on value."              Id.

       ¶31    By way of example, the WPAM provides:

       [A]lthough there may not be sales of truly comparable
       contaminated property, there may be sales of other
       contaminated property indicating a range of values or,

       All references to the Wisconsin Property Assessment Manual
       7

are to the 2016 version unless otherwise indicated.


                                                12
                                                                           No.     2018AP669


      possibly, a percentage adjustment the assessor can use
      to reflect the contamination.   Similarly, although an
      environmental engineer may not be able to estimate a
      specific cost to cure the contamination, the engineer
      may be able to estimate a range of costs and what are
      the probabilities that the cost to cure lies on the
      high or low end of the range. Properties with a great
      deal of uncertainty should be closely monitored and
      reviewed each year as more information becomes
      available to reduce the degree of uncertainty.
Id.

      ¶32   In    this    case,    the    parties          agree   that    the      subject

property is contaminated, but the extent of that contamination

is unknown.       As to the method of valuation, the assessor here

utilized    the    income     approach         to    value    Collison's         property.

There had been no arm's length sale of the property, and the

assessor    testified      that    "[t]he       cost       approach    and       the   sales

comparison approach were not applicable."

      ¶33   Collison      argues   that        the    assessor       did   not     properly

consider the property's contaminated nature in arriving at the

valuation    of    $31,800.        In    Collison's          view,    considering         the

contamination      cannot     equate       with        merely      using     the       income

approach instead of the sales approach, and it cannot equate

with merely assigning no value to the building.                              He argues,

contrary    to    the    assessor's      determination,            that    the     property

actually has no value whatsoever because it cannot be sold.

      ¶34   We are unpersuaded by Collison's argument.                             Contrary

to    Collison's    contention,          the        fact   that      the   property        is

contaminated drove the entire assessment in this case, as will

be further explained below.



                                          13
                                                                             No.     2018AP669



      ¶35   As we must, we begin with the language of Wis. Stat.

§ 70.32(1m) and its requirement that the assessor "consider the

impairment of the value of the property" due to contamination.

See State ex rel. Kalal v. Circuit Court for Dane Cnty., 2004 WI

58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110.                          "Statutory language

is given its common, ordinary, and accepted meaning, except that

technical or specially-defined words or phrases are given their

technical    or    special          definitional         meaning."       Id.         We   also

interpret statutory language "in the context in which it is

used; not in isolation but as part of a whole; in relation to

the   language     of    surrounding        or     closely-related          statutes;      and

reasonably, to avoid absurd or unreasonable results."                              Id., ¶46.

      ¶36   In the context of this case, we must determine what it

means for the assessor to "consider" the impairment of the value

of the property caused by the contamination.                             Looking to an

established       dictionary          for     assistance,          we       observe       that

"consider" is defined as "to take into account."8                           Thus, we must

determine    whether          the    assessor       here    took     into    account       the
impairment    of        the    value     of        the    property      caused       by   the

contamination in arriving at the valuation of $31,800.



      8Consider,     Merriam-Webster      Online    Dictionary,
https://www.merriam-webster.com/dictionary/consider       (last
visited May 27, 2021); see also State v. Sample, 215
Wis. 2d 487, 499, 573 N.W.2d 187 (1998) ("For purposes of
statutory interpretation or construction, the common and
approved usage of words may be established by consulting
dictionary definitions.").


                                              14
                                                            No.    2018AP669



    ¶37     In this task, we begin with the proposition that "real

estate must be valued at its highest and best use."                Allright

Props., Inc. v. City of Milwaukee, 2009 WI App 46, ¶18, 317

Wis. 2d 228,     767   N.W.2d 567.        Applied   here,   the    assessor

determined that, given the property's location and taking into

account the presence of contamination, the highest and best use

in its current state is a parking lot.

    ¶38     Indeed, the assessor testified about the potential for

income:

    [T]here is a great need for parking in this area and
    contaminated sites can be encapsulated and used as
    parking lots.   I think as long as there is potential
    to——or the owner is using it as a parking lot, we
    could consider using . . . the income approach, as
    long as there's income being derived from the site.
Thus, as this testimony demonstrates, it was the contamination

that drove the assessor's decision to use the income approach to

value the property, and to value the property according to its

highest and best use as a parking lot.

    ¶39     The record reflects a recognition that the property

could have been valued much higher but for the contamination.

The property is in a prime location near the new Milwaukee Bucks

stadium.     One of the Board members stated at the hearing that

"with      all   the   development        that's    happening     in   that

area, . . . this property could be worth a lot of money once the

groundwater and the soil has been remediated."

    ¶40     It follows from this that if the property were not

contaminated, a parking lot would no longer be the highest and
best use of the property.      By valuing the property as a parking

                                     15
                                                                   No.   2018AP669



lot using the income approach, the assessor took into account,

or "considered," the impairment of the value of the property due

to contamination in accordance with Wis. Stat. § 70.32(1m).9

      ¶41    Although     the   WPAM      itself     provides      no    specific

procedure for dealing with uncertainty like that presented here,

see 1 Wisconsin Property Assessment Manual 8-46, the assessor's

consideration of the impairment of the value of the property due

to contamination by valuing the property as a parking lot using

the   income    approach    was    consistent        with   the    International

Association of Assessing Officers (IAAO) standards, which are

incorporated by the WPAM.10            Specifically, IAAO Standard on the

Valuation of Properties Affected by Environmental Contamination

§ 4.1 discusses the value in use of a contaminated property and

provides in relevant part that "[v]alue in use suggests that a

property which is still in use, or which can be used in the near

future, has a value to the owner."              It further specifies that

"[t]his     would   be   true   even    if   costs    to    cure   environmental


      9The dissent contends that in order to "consider" the
impairment of the value due to contamination, the assessor's
report must demonstrate a reduction in value by a specific
number.   See dissent, ¶¶68, 74.   Such a requirement finds no
support in the text of Wis. Stat. § 70.32(1m).     The statute
requires only that the assessor "consider" the impairment of
value due to contamination, not that he "reduce the value by a
certain number from the value of the property if it were not
contaminated." See Wis. Stat. § 70.32(1m).

       "Whether or not the IAAO Standards appear in the WPAM,
      10

the most current version in effect on January 1 of a given
assessment year is incorporated by reference in the manual." 1
Wisconsin Property Assessment Manual 1-3.


                                        16
                                                                         No.    2018AP669



problems exceed the nominal, unencumbered value.                         The value in

use    will      most    nearly     reflect    the     market          value     of    the

property . . . ."         Int'l Ass'n of Assessing Officers, Standard

on    the     Valuation     of    Properties      Affected        by    Environmental

Contamination § 4.1 (2016).11

      ¶42     The assessment here is consistent with this principle.

It recognizes that the highest and best use of the property as a

parking lot has value to the owner even if the cost to cure

environmental problems exceeds the value of the property.

      ¶43     Additionally,       Collison's      argument    that       the    property

has   no    value   whatsoever       is   unpersuasive       for       two     reasons.12

First,      it    ignores    the     established      three-tiered             valuation

methodology.        By    arguing    that   the    value     is   zero       because   it

cannot be sold, Collison urges the court to require the assessor

to use either an arms-length sale or sales comparison approach

and go no further.           Collison's proposed approach ignores the

tier 3 approaches that the law dictates the assessor must use in

the absence of information on tiers 1 and 2.

       All references to the IAAO Standard on the Valuation of
      11

Properties Affected by Environmental Contamination refer to the
2016 version unless otherwise indicated.

       See also Bonnie H. Keen, Tax Assessment of Contaminated
      12

Property: Tax Breaks for Polluters?, 19 B.C. Env't Aff. L. Rev.
885, 906-08 (1992) (explaining that "the majority of cases have
rejected taxpayers' assertions of zero or nominal value" and
collecting cases); Peter J. Patchin, Valuation of Contaminated
Properties, 56 Appraisal J. 7, 13 (1988) (stating that a
conclusion   that  contaminated   property is   "worthless"  is
"unreasonable when the property is still being utilized by its
present owner for some useful purpose").


                                          17
                                                                              No.     2018AP669



      ¶44    Second,        Collison's        argument          ignores     that         it    is

Collison's        burden    to   present       evidence         before      the     Board      to

support his proposed valuation of zero, which he did not do.

See Sausen, 352 Wis. 2d 576, ¶10.                       Like our case law, the IAAO

standards make clear that in a case of contamination, the burden

is on the taxpayer to demonstrate the extent of the damage.

Int'l Ass'n of Assessing Officers, Standard on the Valuation of

Properties Affected by Environmental Contamination § 5.1 ("The

property owner must provide clear documentation of the nature

and   extent       of   environmental          contamination.               Accurate          and

detailed maps must be included as part of this documentation.")

By imploring the court to adopt a value of zero for his property

despite     not    presenting       evidence        to     support       such     a     theory,

Collison    is     asking     the     court    to       allow    him   to    sidestep         his

burden, which we will not do.

      ¶45    As     a   final       matter,        we     decline      to     address         the

additional issue presented in Collison's petition for review and

briefing,    i.e.,      whether       the     CMECS      conflict      with       Wis.    Stat.
§ 70.32(1m).13             Although     Collison          asserts      that       the     CMECS

unlawfully require a phase II assessment, the assessor testified

that he would have accepted "any written, verifiable evidence



       The dissent states that "[w]e asked the parties to
      13

address whether MECS were consistent with the statutes."
Dissent, ¶77.  Such a statement could be read to indicate that
the court sua sponte asked the parties to brief the question.
That is not correct——the issue was raised in Collison's petition
for review.


                                              18
                                                                            No.    2018AP669



done by an expert[,]" and not only a phase II assessment of the

property as evidence of contamination.

      ¶46       As   both   the      circuit    court        and   court     of    appeals

determined, the Board did not reject Collison's challenge on the

basis that he lacked a phase II assessment.                        The legal question

Collison presents, while interesting, is not reachable on the

facts of this case.                We will therefore not depart from our

general practice that             this court will not offer an advisory

opinion or make a pronouncement based on hypothetical facts.

State v. Grandberry, 2018 WI 29, ¶31 n.20, 380 Wis. 2d 541, 910

N.W.2d 214.

      ¶47       In   sum,   we    conclude      that    by    utilizing      the    income

approach to value the property according to its highest and best

use   as    a    parking    lot,     the   assessor      properly      considered       the

impairment of the value of the property due to contamination in

arriving        at   a   valuation    pursuant     to    Wis.      Stat.    § 70.32(1m).

Further, we decline to address Collison's challenge to the CMECS

because the assessor did not rely on the CMECS in the assessment
of Collison's property.

      ¶48       Accordingly, we affirm the decision of the court of

appeals.

      By    the      Court.—The      decision    of     the    court   of     appeals    is

affirmed.




                                           19
                                                                             No.    2018AP669.pdr




     ¶49       PATIENCE DRAKE ROGGENSACK, J.                     (dissenting).             As the

City of Milwaukee's appraiser, Jim Wiegand, said, "we recognize

the site is contaminated."                Once the presence of contamination

is found on a property, Wis. Stat.                            § 70.32(1m) requires the

taxation assessor1 to consider the "impairment of the value of

the property" that is due to contamination.                            However, Wiegand's

appraisal,       upon    which    the     assessor            relied,       did     not    follow

§ 70.32(1m).           Instead,     it    appears         that       Wiegand       applied       the

Milwaukee      Environmental        Contamination             Standards       (MECS),       which

directed       the      appraiser        to     value          the     property           "as    if

uncontaminated"         unless    the      taxpayer           meets     MECS's       burden      of

proving the costs of clean-up.

     ¶50       I respectfully dissent                because the majority opinion

affirms    the       Board   of   Review's          decision         sustaining       Wiegand's

appraisal, which appraisal did not follow the law.2                                I also write

because    I    conclude     that     MECS      do      not    comply       with    Wis.    Stat.

§ 70.32(1m)      and     therefore,       it       is   unlawful       to    apply        MECS    in

taxation appraisals of contaminated properties.

                                    I.    BACKGROUND

     ¶51       The    City   agrees      that      Ronald      Collison's          property       is

environmentally contaminated.                   The contamination was caused by

leaking    from       underground        storage        tanks        that    once     contained


     1 The City of Milwaukee is the assessor of taxes due on real
estate within its boundaries. Wiegand is the appraiser for the
City who determined the market value of the property.
     2   Majority op., ¶3.


                                               1
                                                                  No.   2018AP669.pdr


petroleum products and perchloroethylene, solvents used in a dry

cleaning business that operated on the property in 1979 when

Collison purchased it.           As Board member, Volkman, pointed out,

the City has long been aware of the contamination because the

City built an alley on the edge of Collison's property and found

evidence of these pollutants leaching into city property.                         He

was surprised that the City did not do anything about cleaning

up the contamination.

       ¶52       Wiegand's appraisal recognized the contamination and

related that "owner has provided a copy of a Tank System Site

Assessment         Report   (TSSA)   dated    July   19,   2012    from    Endpoint

Solutions.         This report details the removal of four underground

storage tanks (UST's) and a comprehensive analytical soil sample

report."3         The appraisal continues to relate that the "Report [of

Endpoint Solutions] did not make any recommendations regarding

cost       or    remediation. . . .     The    owner   has   not    provided     any

report detailing clean-up costs.               Lacking detailed, a Phase II

environmental study, it remains unclear as to the extent of

contamination that exists on the site or any associated clean-up

costs."4




       3   Appraisal, Non-Electronic Record Item, p. 4.
       4   Id.


                                         2
                                                                          No.    2018AP669.pdr


                                      II.    DISCUSSION

                              A.      Standard of Review

       ¶53     We review the decision of the Board of Review, not the

decision       of    the   circuit          court     or      the    court      of    appeals.

Steenberg v. Town of Oakfield, 167 Wis. 2d 566, 571, 482 N.W.2d

326 (1992).          Our review is under certiorari standards where we

determine       whether     the       Board's       actions      were:    (1) within          its

jurisdiction; (2) according to law; (3) arbitrary, oppressive,

or unreasonable and represented its will and not its judgment;

and     (4) supported       by        evidence       such     that      the     Board       might

reasonably make the decision now under review.                            Sausen v. Town

of Black Creek Bd. of Rev., 2014 WI 9, ¶¶5, 6, 352 Wis. 2d 576,

843 N.W.2d 39.

       ¶54     Our review falls under the second certiorari standard

because Collison claims that the Board of Review did not act

according to the requirements of Wis. Stat. § 70.32(1m), i.e.,

that    it    did    not   act     according        to    law.       Although        the    Board

presumes that the valuation is correct pursuant to Wis. Stat.

§ 70.47(8)(i),        there      is    no    presumption         that    the    Board      acted

according to law when it adopted Wiegand's valuation.                                   Rather,

"[w]hether the Board acted according to law is a question of law

that we decide independently."                      State ex rel. Peter Ogden Fam.

Tr. of 2008 v. Bd. of Rev., 2019 WI 23, ¶24, 385 Wis. 2d 676,

923 N.W.2d 837.            In order to resolve whether the Board acted

according to law, we interpret and apply § 70.32(1m).                                      Again,

these        tasks    present         questions          of    law      that     we        decide



                                                3
                                                          No.   2018AP669.pdr


independently of the decisions of the Board, the circuit court

and the court of appeals.      Id.

                        B.   Relevant Statutes

     ¶55   Real estate is valued for taxation purposes by the

criteria set out in Wis. Stat. § 70.32.          Provisions relevant to

Wiegand's appraisal of Collison's property provide:

     (1) Real property shall be valued by the assessor in
     the manner specified in the Wisconsin property
     assessment manual provided under s. 73.03(2a) . . . at
     the full value which could ordinarily be obtained
     therefor at private sale.    In determining the value,
     the assessor shall consider recent arm's-length sales
     of the property to be assessed . . . ; recent arm's-
     length sales of reasonably comparable property; and
     all   factors   that,   according   to   professionally
     acceptable appraisal practices, affect the value of
     the property to be assessed.
     . . . .

          (1m) In addition to the factors set out in sub.
     (1), the assessor shall consider the impairment of the
     value of the property because of the presence
     of . . . environmental   pollution,  as   defined   in
     s. 299.01(4).
§ 70.32.

     ¶56   Collison claims that the City did not act in accord
with Wis. Stat. § 70.32(1m) because he provided proof that his

property was contaminated, but the City did not consider the

impairment of the value of the property because of contamination

as   § 70.32(1m)   requires.     Rather,   the    City    contended     that

Collison was required to provide "verifiable written evidence

pertaining to the extent or cleanup costs" for the contamination

in order to have his property value reduced.             Accordingly, the



                                     4
                                                                         No.   2018AP669.pdr


interpretation and application of § 70.32(1)(m) are central to

the case before us.

                               C.     Wiegand's Appraisal

      ¶57    Wiegand used the income approach to value Collison's

property.      He did so by following the 2016 Wisconsin Property

Assessment Manual (WPAM),5 as Wis. Stat. § 70.32(1) directs, and

by employing MECS to the acknowledged contamination.                                 In order

to   place   issues       in    the    context        this     case   presents,      a    brief

review of principles that underlie taxation appraisals will be

helpful.

      ¶58    Assessments for taxation purposes are valid for the

current      year,       with       Wis.    Stat.        § 70.10      establishing          the

assessment date as January first.                       "The assessment is based on

the status of the property as of the close of that day."6

      ¶59    As        WPAM    explains,         "There        are    three    traditional

approaches        to    developing         the       opinion    of    value:    the       sales

comparison        approach,         the     cost       approach,       and     the       income

approach."7        For taxation valuations, the "Markarian hierarchy"

is used.8     State ex rel. Kesselman v. Bd. of Rev. for Vill. of

Sturtevant, 133 Wis. 2d 122, 128-34, 394 N.W.2d 745 (1986).                                 The

Markarian hierarchy requires:


      5All references to the Wisconsin Property Assessment Manual
are to the 2016 version.
      6   Wisconsin Property Assessment Manual (WPAM) at 7-21.
      7   Id. at 7-22.
      8   Id. at 7-23.


                                                 5
                                                                            No.    2018AP669.pdr

     [A]ssessors to first use a recent arm's length sale of
     the subject property.   If there is no such sale, the
     next step is to use recent comparable sales of other
     properties.   Only if there are no recent comparable
     sales of other properties should the assessor proceed
     to other indicators of value that include the income
     and cost approaches to value.[9]
     ¶60    Valuation           by         the        income            approach        employs

capitalization of income, as explained in WPAM.                                   "This method

assumes the gross rental under a ground lease is at current

market    levels.        Net     rental      after         deduction       of     the   owner's

expenses        (insurance,       management)               is     capitalized          at    an

appropriate       rate   into    an       estimate        of     land    value."10       Direct

capitalization, as described in WPAM, was used by Wiegand to

determine the value of Collison's property.11

     ¶61    WPAM also addresses contaminated properties "where the

extent of contamination is unknown and thus the effect on value

is   difficult      to    measure."12                In    those        circumstances,       the

guidelines in ch. 8 of WPAM "provide a framework the assessor

can use to gather information to help estimate the effect of

contamination on value."13                 Contamination attaches a stigma to

property        "that    makes       it     less          desirable       than      comparable

properties."14

     9 Id. (citing State ex rel. Markarian v. City of Cudahy, 45
Wis. 2d 683, 686, 173 N.W.2d 627 (1970)).
     10   Id. at 9-11.
     11   Id. at 9-15; Appraisal, Non-Electronic Record Item, p. 4.
     12   WPAM at 8-46.
     13   Id.
     14   Id.

                                                 6
                                                                          No.      2018AP669.pdr


       ¶62    There is nothing in Wiegand's income-based valuation

that    refers      to        impairment      of    value,     even     though        Wiegand's

appraisal confirmed both his knowledge of contamination and his

receipt      of     a     detailed       contamination         report        from      Endpoint

Solutions.              Rather,       Wiegand       supported      using        his     $31,800

valuation      as       the    appraisal      for    taxation      with      the      following

statement:        "As     of       January    1st   2016,    The      City    of      Milwaukee

Assessor Office did not have any verifiable written information

pertaining to the extent or clean-up costs associated with any

perceived contamination at the subject property."15

                          D.       Wisconsin Stat. § 70.32(1m)

       ¶63    The        purposes        of        statutory       interpretation           and

application         are       to     apply    the     meaning      of     the      words    the

legislature chose to undisputed facts presented.                                Jefferson v.

Dane Cnty., 2020 WI 90, ¶21, 394 Wis. 2d 602, 951 N.W.2d 556.

Wisconsin Stat. § 70.32(1m) provides:

       In addition to the factors set out in sub (1), the
       assessor shall consider the impairment of the value of
       the     property     because    of     the     presence
       of . . . environmental   pollution,   as   defined   in
       s. 299.01(4)."[16]
       ¶64    I begin by interpreting the plain meaning of the words

that the legislature chose.                   State v. Mercado, 2021 WI 2, ¶43,

       15   Appraisal, Non-Electronic Record Item, p. 7.

       Wisconsin Stat. § 299.01(4) provides that "'Environmental
       16

pollution' means the contaminating or rendering unclean or
impure the air, land or waters of the state, or making the same
injurious   to  public   health,  harmful   for  commercial   or
recreational use, or deleterious to fish, bird, animal or plant
life."


                                                7
                                                                                 No.    2018AP669.pdr


395 Wis. 2d 296, 953 N.W.2d 337.                       "'Statutory language is given

its    common,       ordinary,       and         accepted          meaning,            except      that

technical or specially-defined words or phrases are given their

technical or special definitional meaning.'"                               Id. (quoting State

ex rel. Kalal v. Circuit Court for Dane Cnty., 2004 WI 58, ¶45,

271 Wis. 2d 633, 681 N.W.2d 110).

       ¶65    The plain meaning of the words the legislature chose

for Wis. Stat. § 70.32(1m) places two duties on the assessor

when property is contaminated.                       First, the assessor is to apply

the assessment factors in subsection (1), which require the use

of WPAM and the          Markarian hierarchy that I explained above.

Second, "the assessor shall consider the impairment of the value

of    the    property"       due    to        contamination.               Stated        otherwise,

subsection (1m) places an affirmative obligation on the assessor

to act.       It requires that the effect of contamination on the

value of the property be addressed by the assessor.

       ¶66    Focusing on the term, "impairment," I note that common

synonyms      for      impairment             are:     damage,           injury,        and        loss.

Thesaurus,     Microsoft        January         27,        2021.     A     common        dictionary

definition for impairment is that which is "diminished in some

material     respect."         Webster's             New    Collegiate       Dictionary,             574

(1974).

       ¶67    The     assessor           is     to     "consider"           the         impairment.

Deliberate,         ponder    and        think-through             are     all     synonyms         for

consider.      Thesaurus, Microsoft January 27, 2021.                                  All synonyms

require      the     assessor       to        take    some     action        because          of    the



                                                 8
                                                                             No.   2018AP669.pdr


impairment caused by contamination of the property.                                 He is not

free to ignore the impairment.

      ¶68       However,          Wiegand's        appraisal            never         mentions

"impairment" or any other synonym to show that he considered the

effect     of    contamination          on   the   value       of   the      property.          By

ignoring        impairment,        he   failed     to    provide        an     appraisal        in

compliance        with      the    legislature's         directive        in       Wis.    Stat.

§ 70.32(1m).          Stated otherwise, the value he found by the income

approach        was   not    diminished       in   any        respect     because         of   the

presence of contamination.17

      ¶69       Instead      of      following          the     statutory           directive,

Wiegand's appraisal placed additional requirements on Collison.

For example, Wiegand says that the owner should have provided

"verifiable       written         information      pertaining        to      the    extent      or

cleanup costs associated with any perceived contamination on the

subject property."                However, there is nothing in                     Wis. Stat.

§ 70.32(1m) that requires, or even suggests, that the owner do

so.   The legislature placed all the duties found in § 70.32(1m)

on the assessor, not on the property owner.

      ¶70       Because      the    Board     of    Review          sustained        Wiegand's

appraisal, which was not prepared consistent with Wis. Stat.

§ 70.32(1m), the Board's decision was not made according to law.


       I do not contest that the property owner must show that
      17

the property is contaminated before the burden of Wis. Stat.
§ 70.32(1m) applies to the assessor.    However, here, Collison
provided an environmental report from Endpoint Solutions showing
contamination, and all parties agreed that the property was
contaminated.


                                              9
                                                                          No.    2018AP669.pdr


Therefore, I would reverse its decision and remand to the Board

so that it can request an appraiser to consider the impairment

of value caused by contamination as § 70.32(1m) requires.18

                                E.     Majority Opinion

     ¶71     The    majority         opinion      asserts     that      the     assessor      did

consider     the       impairment          due    to     contamination          because       the

appraiser valued the property based on the income approach.19                                  To

support    this     assertion,         the       majority    quotes       the    appraiser's

statement that there is a "need for parking in this area and

contaminated       sites      can     be    encapsulated          and    used    as     parking

lots."20         The    majority        then          concludes    that       "it     was     the

contamination       that      drove    the       assessor's       decision       to    use    the

income     approach      to    value       the        property."21       This       conclusion

ignores Exhibit 3, prepared by Wiegand, as his written valuation

report, and it also ignores the Markarian hierarchy that must be

used for taxation appraisals according to WPAM and Wis. Stat.

§ 70.32(1).

     ¶72     I     begin      with    the        appraiser's       report.            Prior    to

calculating the market value under the income approach that is

before us in this review, Wiegand noted that he could not use

other valuation methods for this property.                              He explained that

     18I take no position on the dollar valuation of the
impairment due to contamination.   That is a matter left to the
professional expertise of an appraiser.
     19   Majority op., ¶3.
     20   Majority op., ¶38.
     21   Id.


                                                 10
                                                                 No.    2018AP669.pdr


"the Direct Sales Comparison Approach was considered but not

applied due to difficulty finding sales of similar properties."22

He also considered the cost approach to value, but concluded it

was not "the most reliable indication of value for the subject

property given the age of the structure and difficulties in

estimating depreciation."23           It was only after determining that

other valuation approaches were not available that Wiegand moved

to the income approach where he applied direct capitalization of

income to determine value.

     ¶73       The   appraiser's      report        contained    a     step-by-step

calculation from which he derived the market value of $31,800.

It shows in clear terms that he did not employ an income-based

valuation due to his consideration of contamination.                    Rather, he

employed        direct    capitalization       of    income     because     he    was

following the Markarian hierarchy required by WPAM, and it was

the one valuation method available for this property.                     First, he

determined projected annual revenue based on what Collison had

been paid in the past.           Next, he deducted an amount equivalent

to   a    30    percent    vacancy    rate     as    an   expense.        Then,   he

capitalized       the    resulting   number,    $4,082,    by    12.841    percent,

which was "a market derived capitalization rate of 10.00% plus

an effective tax rate of 2.841%."24             Under the Markarian approach



     22   Appraisal, Non-Electronic Record Item, p. 5.
     23   Id.
     24Report of Jim Wiegand, Senior Property Appraiser, Exhibit
3, p. 6.


                                        11
                                                                                  No.    2018AP669.pdr


to taxation valuation, the income method is appropriate when

recent sales or comparable sales are not available.25                                         State ex

rel. Markarian v. City of Cudahy, 45 Wis. 2d 683, 686-87, 173

N.W.2d 627 (1970).                 That is what happened here.

       ¶74        I    have       no     problem        with   the     value       the     appraiser

calculated            through          direct    capitalization             of    income.          His

calculations were properly done.                           My objection is that he did

not reduce the $31,800 value by any amount based on "impairment

of the value of the property because of the presence of []

environmental pollution" as Wis. Stat. § 70.32(1m) requires.

       ¶75        There simply are no facts from which to conclude that

Wiegand used the capitalization of income approach to consider

the    effect          of     environmental         contamination           on     the     value      of

Collison's property as the majority opinion has done.                                         In order

to     come       to        its   conclusion,           the    majority          opinion       ignored

Wiegand's step-by-step valuation that is set out in Exhibit 3.

His testimony and the exhibit he prepared belie the majority

opinion's conclusion.

       ¶76        Furthermore,           the    majority's          conclusion      that       Wiegand

used        the       income       approach        to     consider         impairment         of   the

property's            value       due    to     contamination         is    new     law,       without

citation to authority or reasoning to support it.                                       The majority

opinion       will          create      unending        confusion      in    what       has    been   a

consistent approach to taxation valuations where capitalization

of    income          has    been       well    accepted       as    part    of    the     Markarian


       25   WPAM at 7-23 (citing Markarian, 45 Wis. 2d at 685-86).


                                                    12
                                                                           No.    2018AP669.pdr


hierarchy when comparable sales are not available,26 but never

before used to "consider the impairment of the value of the

property because of . . . environmental pollution."                               Wis. Stat.

§ 70.32(1m).

                                    F.     MECS Validity

       ¶77     We   asked    the     parties          to    address    whether     MECS    were

consistent with the statutes.                         Because they give burdens to

property owners that are inconsistent with the plain meaning of

Wis.    Stat.       § 70.32(1)       and    (1m),          I   conclude    that     they    are

unlawful      and    their    use        should       be    discontinued    in     regard    to

valuations of contaminated property.

       ¶78     As foundation for the following discussion, I review

what MECS require of the taxpayer and the appraiser in regard to

valuing contaminated property.                    First, MECS place a "BURDEN OF

PROOF ON TAXPAYER."27               MECS require the taxpayer to prove that

contamination exists:            "The appraiser should not assume that a

specific      property       type    has     contamination            without    appropriate

substantiating        evidence."28           Second,           "[c]ontamination      must    be

substantiated           through             an             independent       environmental

expert. . . .         The minimum level of acceptable substantiation

will be a comprehensive Phase II Audit, setting forth (among

other       pertinent   information)             the       type,   level   and     source   of



       26   WPAM at 7-23.

       Milwaukee Environmental Contamination Standards (MECS) at
       27

A-App. 057.
       28   Id.


                                                 13
                                                                       No.   2018AP669.pdr


contamination          and    the    suggested         method     or     methods       for

remediation."29          Third,     "[w]ithout       this     information,      property

must be valued as if uncontaminated."30                       Fourth, reductions in

valuations       are   tied    to   clean     up    costs:     "Adjustments      to    the

assessments will be based on clean up costs with consideration

of   discounting       these    costs    for       time."31     Fifth,       "[p]roperty

assessments which have been adjusted for contamination shall be

designated as unfinished ("U" symbol) assessment."32

      ¶79    Here, Collison provided a contamination report from

Endpoint Solutions.           It detailed the removal of four underground

storage     tanks      and    provided   "a      comprehensive     analytical         soil

sample report"33 of environmental contamination.                         In addition,

all parties agreed that Collison's property was contaminated.

Therefore, despite MECS's Phase II requirement, the assessor's

duties under Wis. Stat. § 70.32(1m) were clearly triggered in

this case.

      ¶80    In his Appraisal Report, Wiegand explained that one of

the purposes of his appraisal was that it be in accord with

"procedures of the City of Milwaukee Assessor's Office," i.e.,

MECS.34     He also said that the City Assessor's Office did not

      29   Id.
      30   Id.
      31   Id. at A-App. 058.
      32   Id.
      33   Appraisal, Non-Electronic Record Item, p. 4.
      34   Id., p. 2.


                                            14
                                                                            No.    2018AP669.pdr


have any verifiable written information pertaining to the clean-

up costs associated with contamination of Collison's property.

From this statement and his failure to address impairment of

value due to contamination, it appeared that he applied MECS's

requirement that without a Phase II report showing the costs of

clean-up the property is to be assessed as if uncontaminated.

       ¶81       Wiegand's     appraisal      ignored         all    impairment        of    the

value       of    Collison's       property       due    to    contamination,          as    his

written      report,       Exhibit    3,    explained         in    step-by-step       detail.

This    is       confirmed    by     the    MECS    directive         set     forth    in   the

following footnote.35              And finally, under MECS, if Wiegand had

considered an impairment due to contamination, he would have

specially         marked     his    assessment      because         MECS     provides       that

property         assessments       "adjusted       for        contamination         shall     be

designated            as   unfinished       ("U"    symbol)          assessment."            The

assessment for Collison's property did not have a "U" symbol

showing that it had been adjusted for contamination.

                                     III.    CONCLUSION

       ¶82       In    conclusion,      I   respectfully            dissent       because    the

majority         opinion      affirms       the    Board       of     Review's        decision

sustaining Wiegand's appraisal, which appraisal did not follow

the law.36            I also write because I conclude that MECS do not

       As MECS provides, "The starting point for determining
       35

market value for properties affected by contamination is the
unencumbered, or unimpaired value.     This is the value that a
property would have if no adjustment were made for any
environmental problems.    Unencumbered value is obtained using
standard appraisal methods." MECS at A-App. 064.
       36   Majority op., ¶3.

                                              15
                                                 No.   2018AP669.pdr


comply with Wis. Stat. § 70.32(1m) and therefore, it is unlawful

to apply MECS in taxation appraisals of contaminated properties.

    ¶83    I am authorized to state that Chief Justice ANNETTE

KINGSLAND ZIEGLER and Justice REBECCA GRASSL BRADLEY join this

dissent.




                               16
    No.   2018AP669.pdr




1